internal_revenue_service date index number number info release date dear this is in reply to your letter mailed date requesting a ruling concerning the federal_income_tax treatment of disability_income received from the state of a definitive answer to your question can only be obtained through the private_letter_ruling process you may request and obtain a private_letter_ruling by following the procedures set forth in revproc_2000_1 2000_1_irb_4 copy enclosed a user_fee is required with respect to a request for a ruling although we cannot give you a ruling at this time we can provide you with the following general information concerning disability retirement benefits sec_61 of the internal_revenue_code provides that in general gross_income means all income from whatever source derived however sec_104 of the code provides an exception to sec_61 for amounts received under workmen’s compensation acts as compensation_for personal injuries or sickness sec_1_104-1 of the income_tax regulations states that sec_104 excludes from gross_income amounts that are received by an employee under a workmen’s compensation act or under a statute in the nature of a workmen’s compensation act that provides compensation to employees for personal injuries or sickness incurred in the course of employment however sec_104 does not apply to a retirement pension or annuity to the extent that it is determined by reference to the employee’s age or length of service or the employee’s prior contributions even though the employee’s retirement is occasioned by an occupational injury or sickness moreover sec_104 does not apply to amounts which are received as compensation_for a nonoccupational injury or sickness nor to amounts received as compensation_for an occupational injury or sickness to the extent that they are in excess of the amount provided in the applicable workmen’s compensation act or acts accordingly as a general_rule if a person receives benefits under workmen’s compensation as the result of a job related injury those benefits are nontaxable however if the amount of the benefits is based on age or years_of_service the benefits are taxable whether a particular statute is in the nature of a workmen’s compensation act depends upon the specific terms of the statute we hope this information is helpful to you if you need additional information or have any questions concerning any of the matters discussed in this letter including how to obtain a letter_ruling please contact malcolm funn identification_number of my staff at sincerely harry beker chief health welfare branch office of division counsel associate chief_counsel tax exempt government entities enclosure revproc_2000_1
